Citation Nr: 0422673	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
VA pension benefits, in the calculated amount of $2,008.00, 
for the period from February 1, 2002, to May 31, 2002, to 
include the issue of whether the debt was properly created.  

2.  Entitlement to a waiver of recovery of an overpayment of 
VA pension benefits, in the calculated amount of $6,020.00, 
for the period from January 1, 2001, to January 31, 2001, to 
include the issue of whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.  The appellant is the veteran's custodian and 
spouse.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 determination by the 
Committee on Waivers and Compromises (Committee) that denied 
waiver of recovery of an overpayment in the amount of 
$8,028.00 ($6,020.00 for January 2001 to January 2002, as 
well as $2,008.00, for February 2002 through May 2002).  The 
appellant filed a notice of disagreement (NOD) in August 2002 
contesting the July 2002 Committee decision.  The Committee 
issued a statement of the case (SOC) in October 2002.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2002.  For reasons 
expressed below, the Board finds that it has jurisdiction 
over the matters listed on the title page of this decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of 
recovery of an overpayment and also asserts that the 
underlying debt is invalid, VA must resolve both matters.  In 
this respect, the RO must first fully review the debt's 
validity and, if the RO believes the debt to be valid, it 
must prepare a written decision.  The RO then refers the 
claimant's request for waiver to the Committee.  If the 
waiver is denied, the claimant must then be informed of 
his/her rights to appeal both decisions to the Board.  See 
VAOPGCPREC 6-98 (April 24, 1998).  

As is noted in the discussion below, a review of the 
appellant's June 2002 request for waiver reflects arguments 
and contentions by the appellant regarding the validity of 
the proposed debt due to sole VA error.  The RO did not draft 
a written decision with respect to the validity of the debt, 
but instead referred the waiver request claim immediately to 
the Committee, which, as noted above, issued a decision in 
July 2002.  

In reviewing the Committee's waiver decision, the Board finds 
that the Committee, on deciding the waiver of overpayment 
issue, also discussed to a large degree the validity of the 
appellant's debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) (The making of a determination as to the validity 
of the debt is also implicit in making of a determination on 
a waiver application under the standard as to whether 
collection of such indebtedness would be against equity and 
good conscience).  The appellant's August 2002 NOD noted, "I 
am filing [an NOD] on the denial of the waiver request from 
7/30/02."  

While special wording is not required in an NOD, the 
communication must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301 (2003); Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002).

The Board interprets the appellant's August 2002 NOD as 
expressing dissatisfaction or disagreement with the July 2002 
determination by the Committee as to both the waiver issue 
and validity of the debt.  In this respect, the RO again 
implicitly discussed the validity of the appellant's debt 
claim in the October 2002 SOC, and the appellant's 
substantive appeal notes an argument with respect to VA error 
in the creation of the debt.  Therefore, the Board finds the 
validity of debt issue to be in appellate status.  

While the Board does find the validity of the debt issue to 
be in appellate status, procedural due process still requires 
VA to act in accordance with VAOPGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 2002), the Board is bound by the 
precedent opinions that are issued by the Office of the VA 
General Counsel.  

On the sole issue of whether a debt was properly created in 
the calculated amount of $2,008.00, for the period from 
February 1, 2002, to May 31, 2002, given the favorable 
decision as outlined below, the lack of a formal decision by 
the RO prior to consideration by the Committee is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).

For the reason expressed below, the matter on appeal 
concerning the validity of the debt and waiver of recovery of 
an overpayment in the calculated amount of $6,020.00 for the 
period from January 1, 2001, to January 31, 2002, is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on her part, is required.  


FINDINGS OF FACT

1.  In a Medical Expense Report (VA Form 21-8416), received 
in February 2002, the appellant notified the RO that her 
projected unreimbursed medical expenses for 2002 would likely 
result in termination of the veteran's pension benefits.  
Along with the expense report, the appellant submitted a 
notice from the state of Virginia Medicaid program, which 
identified an increase in the monthly-subsidized payments 
made by Medicaid to the Veteran's Care Center, effective 
February 2002.  

2.  For the period from February 1, 2002, to May 31, 2002, 
the RO had significant information associated with the 
record, which identified that the appellant's unreimbursed 
medical expenses were less than previously reported.  The RO 
failed to act on this information in a timely manner.  

3.  For the period from February 1, 2002, to May 31, 2002, 
there is no indication in the record that the appellant 
committed any act of commission or omission in relation to 
the circumstances in which the overpayment in question was 
created.  

4.  For the period from February 1, 2002, to May 31, 2002, 
the overpayment in this case was the result of sole 
administrative error.  

5.  As the Board has determined that the overpayment of 
pension benefits for the period from February 1, 2002, to May 
31, 2002, was improperly created, there is no remaining 
question of law or fact to be decided on the claim for waiver 
of recovery of an overpayment of VA pension benefits in the 
calculated amount of $2,008.00.  


CONCLUSIONS OF LAW

1.  The overpayment of VA disability pension benefits in the 
calculated amount of $2,008.00 for the period from February 
1, 2002, to May 31, 2002, was not properly created as it was 
solely the result of VA administrative error.  38 U.S.C.A. 
§§ 5107, 5112, 5304, 5305 (West 2002); 38 C.F.R. §§ 3.500(b), 
3.700, 3.750, 3.751 (2003).  

2.  The claim for waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $2,008.00, for 
the period from February 1, 2002, to May 31, 2002 is now 
without legal merit.  38 U.S.C.A. §§ 7105(d)(5), 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the claim on 
appeal as to whether an overpayment of VA pension benefits in 
the calculated amount of $2,008.00, for the period from 
February 1, 2002, to May 31, 2002, was properly created, all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.  

II.  Analysis

In May 1994, the veteran was awarded nonservice-connected 
pension benefits.  In an August 1994 rating decision, the 
veteran was determined to be incompetent for the purpose of 
payment of VA benefits.  The appellant was subsequently 
appointed the veteran's payee/fiduciary for the purposes of 
VA pension benefits.  

In February 2001, the appellant submitted to the RO a medical 
expense report (VA Form 21-8416).  The total medical expenses 
reported for the calendar year 2000 (adjusted by $10.00, 
apparently by the RO) were $37,866.33, which included 
$34,145.62, paid by the appellant for the veteran's care to 
the Veterans Care Center.  

In May 2001, the appellant notified the RO that she had 
withdrawn $6,260.90, from the veteran's individual retirement 
account (IRA).  She asked that any necessary adjustment of 
the veteran's pension benefits be made if applicable.  

On July 2, 2001, the RO received notice from the appellant 
that beginning in May 2001, the veteran's medical expenses 
had been reduced and that Medicaid was paying $84.73 per day 
towards his care at the Veterans Care Center.  A state of 
Virginia Notice of Obligation for Long-Term Care Costs, dated 
June 25, 2001, submitted with the appellant's statement, 
identified that the appellant would be responsible for paying 
$1,584.45, towards the veteran's care effective May 2001, and 
$1,589.45, effective July 2001.  

In an August 2001 Report of Contact (VA Form 119), the RO 
confirmed with the Veterans Care Center that beginning May 1, 
2001, the veteran began to receive Medicaid coverage towards 
his expenses at the facility.  Furthermore, the appellant was 
responsible for paying approximately $1,589.45, every month 
towards the veteran's care.  

Later in August 2001, the RO notified the appellant that the 
veteran's pension benefits were being reduced.  The reduction 
was noted as having taken into consideration the appellant's 
IRA withdrawal and the reduction in amount paid by the 
appellant for the veteran's care at the Veterans Care Center.  

In September 2001, the appellant received notice from VA's 
Debt Management Center in St. Paul, Minnesota, that she had 
been overpaid pension benefits in the amount of $2,082.00.  
The notice also informed the appellant that a withholding of 
pension benefits would begin in November 2001.  The appellant 
did not contest the validity of the debt or request a waiver 
of the overpayment.  

On February 4, 2002, the RO received a medical expense report 
from the appellant.  In the report, the appellant noted that 
her expenses for the calendar year 2001, had been $21,376.00, 
of which she had paid the Veterans Care Center $17,606.00.  
She also noted that her projected unreimbursed medical 
expenses for 2002 would be $11,640.00, and that she 
understood that this would most likely stop the veteran's 
pension.  A Notice of Obligation for Long-Term Care Costs, 
dated January 10, 2002, submitted with the appellant's 
report, identified that the appellant would be responsible 
for paying $684.45, towards the veteran's care effective 
February 2002, and $634.45, effective March 2002.  

An internal RO Routing and Transmittal Slip (memo), dated 
February 4, 2002, notes a request to stop the veteran's 
pension as soon as possible as the appellant was in an 
overpayment situation due to the reduction in medical 
benefits.  On May 22, 2002, the RO notified the appellant 
that the veteran's pension benefits were being 
adjusted/terminated based on her submitted medical expense 
report and information provided in her pension eligibility 
verification report (VA Form 21-0516).  

In a June 2002 statement, the appellant requested a waiver of 
the overpayment, and also made arguments contesting the 
validity of the debt.  With respect to the latter, the 
appellant reported that she had timely notified VA of all 
changes with respect to income/expenses in an effort to 
prevent any overpayment.  

A June 2002 Financial Status Report, noted the appellant's 
and veteran's combined monthly income as $2,031.54, and 
expenses as $1,347.91.  The net monthly income less expenses 
was reported as $683.63.  The appellant noted that she could 
afford to pay $300.00 a month toward the overpayment if it 
was not waived.  She reported total assets as being some 
$101,223.94.  A July 2002 decision of the Committee noted the 
appellant's assets as exceeding $130,000.00.  

In July 2002, the RO provided the appellant an audit of the 
pension benefits that she had been paid on behalf of the 
veteran, and the amount that she had actually been reportedly 
entitled.  

The appellant argues that VA was completely at fault in 
creating the overpayment by virtue of an administrative 
error.  She states that she is being held accountable for 
VA's error as she timely reported all changes in the 
veteran's income and medical expenses.  

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of VA 
pension, compensation, or dependency and indemnity 
compensation benefits for a payee by reason of an act of 
commission of omission by a payee, or with the payee's 
knowledge, is the effective date of the award or day 
preceding the act, whichever is later, but not prior to the 
date entitlement ceased.  The effective date of a reduction 
or discontinuance of VA pension, compensation, or dependency 
and indemnity compensation benefits for a payee or dependent 
by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 38 
C.F.R. § 3.500 (b)(1), (2).  The Court has noted that, 
"[s]tated another way, when an overpayment has been made by 
reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment debt owed to VA from the recipient of 
the erroneous award."  Erickson v. West, 13 Vet. App. 495, 
499 (2000).  

Thus, the initial question presented on appeal in this case 
is whether the overpayment at issue was due solely to error 
on the part of VA.  

The Board notes that, generally, the term VA administrative 
error applies to an erroneous compensation award based solely 
on administrative error or error in judgment.  Sole 
administrative error is an error in which the veteran neither 
had knowledge of nor should have been aware of an erroneous 
award.  Further, neither the veteran's actions nor his or her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10).

Based on a thorough review of the record, the Board finds 
that the evidence reflects that the appellant's overpayment 
was created as a result of VA administrative error.  As noted 
above, the appellant notified the RO on February 4, 2002, 
that beginning February 1, 2002, her cost of the veteran's 
care at the Veterans Care Center had been reduced as a result 
of increased Medicaid benefits.  An RO internal memo that 
same day, requested action be taken immediately to limit any 
overpayment of benefits.  Not until May 22, 2002, did the RO 
notify the appellant that the veteran's benefits were being 
terminated.  As such, the Board finds that RO failed to 
timely and properly adjust/terminate payment of the veteran's 
VA pension benefits.  Its failure to do so constitutes error.  

The evidence does not tend to show that the erroneous payment 
was made with the appellant's knowledge or that she should 
have been aware of it.  The Board has considered the 
appellant's statement noted in her June 2002 medical expense 
report that her reduction in care costs for the veteran would 
most likely stop his pension benefits.  At best, the 
appellant was speculating as to the effect that an increase 
in Medicaid benefits would have on the veteran's pension 
benefits.  For the Board to assume otherwise would be 
conjecture in this regard without any other supportive 
evidence or statements from the appellant.  The appellant 
satisfied all of her duties and required actions, and neither 
her actions nor her failure to act contributed to the 
erroneous payment.  She withheld no information and the 
record reflects that she has been diligent in notifying the 
RO of changes in income/expenses.  

Additionally, in reviewing various VA notices to the 
appellant regarding the veteran's award of pension benefits, 
to include VA Form 21-8768 (Disability Pension Award 
Attachment), the Board does not find any notice or VA Form 
that provided specific information regarding the return of VA 
issued checks or advised the appellant on any specific action 
to be taken.  See Jordan v. Brown, 10 Vet. App. 171 (1997) 
(The Court determined that the appellant had been in receipt 
of information which plainly instructed that remarriage would 
preclude additional compensation, and that any payment checks 
received subsequent to a remarriage were to be returned).  
The appellant's case is distinguished from the claimant in 
Jordan in that the appellant was dependent on VA to promptly 
notify her of any reduction or discontinuance of the pension 
award.  Here, as noted above, not until May 22, 2002, was the 
appellant notified of the termination of the veteran's 
pension benefits.  Thus, the Board must find that the 
appellant did not have actual knowledge of the erroneous 
payment.  

There is no question that the appellant was not entitled to 
the benefits she did receive on behalf of the veteran for the 
period from February 1, 2002, to May 31, 2002.  Furthermore, 
while it would appear that the appellant could possibly 
reimburse VA for the overpayment in the amount of $2,008.00, 
the Board in this instance is bound by the facts of this 
case, and the application of those facts to the law.  Upon 
application of 38 C.F.R. § 3.500(b)(2), the effective date of 
the discontinuance of the concurrent payment of the veteran's 
VA pension benefits is the date of the last such payment to 
the appellant.  Therefore, the Board finds that the 
overpayment of VA pension benefits was not properly created.  
As the overpayment of VA pension benefits was not properly 
created, there is no overpayment, which would be subject to 
recovery by VA.  

Moreover, in light of the foregoing, the claim for waiver of 
recovery of an overpayment of VA pension benefits, in the 
calculated amount of $2,008.00, for the period from February 
1, 2002, to May 31, 2002, has been rendered moot and requires 
no further discussion or action by the Board.  Therefore, 
this matter must be dismissed.  


ORDER

As the overpayment of VA pension benefits in the calculated 
amount of $2,008.00, for the period from February 1, 2002, to 
May 31, 2002, was not properly created, the benefit sought on 
appeal is granted.  

As the claim for waiver of recovery of an overpayment of VA 
pension benefits, in the calculated amount of $2,008.00, for 
the period from February 1, 2002, to May 31, 2002, has been 
rendered moot, the appeal of this issue is dismissed.  


REMAND

Initially, in considering the nature of the claim, which 
involves a request for a waiver of overpayment and a 
determination as to the validity of the debt in the 
calculated amount of $6,020.00 for the period from January 1, 
2001, to January 31, 2002, the Board holds that the 
provisions of the VCAA are inapplicable.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that the duties 
specified in the VCAA are relevant to chapter 51 of title 38 
of the United States Code and do not apply in cases which are 
governed by chapter 53).  

As noted above, procedural due process requires that the RO 
issue a formal decision on the appellant's claim concerning 
the validity of the debt in the calculated amount of 
$6,020.00, for the period from January 1, 2001, to January 
31, 2002.  VAOPGCPREC 6-98.  

Furthermore, because a finding in favor of the appellant as 
to the validity of the debt claim for $6,020.00, could render 
moot the appellant's additional claim for waiver of the 
overpayment of $6,020.00, the Board finds that the validity 
of debt and waiver of overpayment claims are inextricably 
intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  Hence, it follows that, any 
Board action on the waiver of overpayment for $6,020.00, at 
this juncture, would be premature.  

The Board also finds that additional development and 
clarification is required.  

With respect to the appellant's reported medical expenses for 
the calendar year 2001, the Board is aware that the appellant 
reported that her expense for the cost of the veteran's care 
at the Veterans Care Center for the calendar year 2000 was 
$34,145.62.  Given the expense figure reported, the appellant 
would have reportedly been paying the Care Center $2,845.47, 
a month.  

As noted above, the appellant has been very diligent in 
reporting any change in a decrease in her medical care costs 
for the veteran.  In July 2001, she reported a change in her 
expenses to the Veterans Care Center as a result of a 
Medicaid subsidy.  This change was effective May 2001.  Based 
on the $2,845.47, monthly figure, and assuming that the cost 
of care at the Care Center would not necessarily have 
decreased otherwise, the appellant would have paid the Care 
Center, at a minimum, $11,381.88 (2845.47 x 4 months), for 
the months January through April 2001.  

Thereafter, the appellant's cost would have decreased to 
$1,584.45, for the months of May and June 2001.  Thus, she 
would have paid the Care Center $3,168.90 (1584.45 x 2 
months) for those months.  Beginning in July 2001, the 
appellant was responsible for paying $1,589.45 a month.  
Since she did not report a subsequent change in her medical 
care costs for the veteran until February 2002, the date at 
which the change became effective, the Board assumes that the 
appellant paid a total of $9,536.70 from July through 
December 2001 (1589.45 x 7 months).  Therefore, the sum total 
of the appellant's payments to the Veterans Care Center for 
the calendar year 2001 would presumably have been $24,087.48, 
and not necessarily the $17,606.00, figure she reported in 
February 2002.  This is a difference of $6,481.48.  

It thus would appear to the Board that the appellant may have 
reported an erroneous figure with respect to her unreimbursed 
medical expenses associated with the veteran's care at the 
Veterans Care Center.  The Board therefore requests that the 
RO conduct a further inquiry and accounting into the cost to 
the appellant of the veteran's medical care at the Veterans 
Care Center for the calendar year 2001.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ask the appellant to 
complete an updated medical expense 
report (VA Form 21-8416), to include a 
monthly accounting for payments she made 
to the Veterans Care Center for the 
calendar year 2001.  The completed form 
should be incorporated into the claims 
file.  

2.  The RO should readjudicate the 
question of the validity of the debt in 
the calculated amount of $6,020.00 for 
the period from January 1, 2001, to 
January 31, 2002.  If the RO determines 
that the overpayment was properly 
created, it must prepare a written 
decision, and thereafter refer the 
appellant's request for waiver to the 
Committee.  

3.  Thereafter, the Committee should 
consider the claim for waiver of recovery 
of the overpayment in the amount of 
$6,020.00, in light of all pertinent 
evidence and legal authority, to 
particularly include any updated medical 
expense report.  

4.  If the waiver is denied, the 
Committee should furnish to the appellant 
and her representative a supplemental SOC 
(SSOC) that contains a full and complete 
discussion of the events that led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
appellant.  Furthermore, the SSOC should 
contain a full and complete discussion of 
the appellant's entitlement to waiver of 
recovery, along with the applicable laws 
and regulations concerning both the 
validity of debt and waiver issues.  The 
appellant and her representative should 
be afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



